Title: To George Washington from Andrew Moore, 17 September 1789
From: Moore, Andrew
To: Washington, George


          
            Sir
            New York Sepr 17th 1789
          
          The judicial Bill now before us requires that a martial should be appointed in each district It is with reluctance I mention a person Who I consider as qualified to discharge the duties of that office And would not have presumd to have thus held up to your view—Had I not been informd that you wisht to be informd of such Characters as might have Pretensions—Colo. Jno. Steel of Virginia I consider as well qualified to fill such an office He has been some time engagd in Studying the Law—And has for some Years been Employd in a Clerks office—I expect he has acquird a sufficient legal knowledge for the Discharge of the duties—Colo. Steel early in the War Was appointed an Ensign in the Ninth Virginia Regiment And Servd to the End He has been high in the Estimation of his Acquaintances—not only in the Army But in private life—should you Consider Colo. Steel As worthy your Attention in this Business—I beg leave to refer you to Colo. Grayson—General Matthews and Genl Muhlenburgh for his Character His present Situation is not so Comfortable as I think his Merits Entitle him to—this Sir Was one reason with me for thus Presenting him to View And I hope will plead my Excuse. I have the Honor to be With respt & Esteem your Mt Obt Sert
          
            Aw Moore
          
        